        Case 3:20-cv-00133-JCH Document 232 Filed 01/15/21 Page 1 of 1




                            UNITED STATES DISTRICT COURT
                             DISTRICT OF CONNECTICUT



JAKUB MADEJ
                                                         CIVIL ACTION NO.:
v.                                                       3:20CV133 (JCH)

YALE UNIVERSITY, MARVIN CHUN,
MARK SCHENKER,PETER SALOVEY,
JESSIE ROYCE HILL



                                       JUDGMENT

       This matter came on before the Honorable Janet C. Hall, United States District

Judge as a result of the defendants’ Motion to Dismiss.

       The Court has considered all of the papers filed in conjunction with the Motion

and on January 15, 2021, entered a Ruling, granting defendants’ Motion, dismissing

plaintiff’s Second Amended Complaint in it’s entirety, with prejudice.

       Therefore, it is ORDERED, ADJUDGED and DECREED that judgment is entered

for the defendants, against the plaintiff, all in accordance with the court’s Ruling, and the

case is closed.

Dated at New Haven, Connecticut, this 15th day of January 2021



                                                  ROBIN D. TABORA, Clerk

Entered on Docket 01/15/2021                      By /s/ Diahann Lewis
                                                         Deputy Clerk
